                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION
                          Civ. No. 2:18-cv-00065-D

TERNAIL L. BOND,                               )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )
                                               )
ANDREW M. SAUL,                                )
Commissioner of                                )
Social Security,                               )
                                               )
       Defendant.                              )

                                             ORDER

       Plaintiffs counsel filed a motion for attorney's fees under 42 U.S.C. § 406(b)

in the amount of $21,709.25. Attorney's fees under 42 U.S.C. § 406(b) are paid from

past-due benefits awarded to a successful claimant.

       Defendant filed a response to the motion noting that, under Gisbrecht v.

Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable

fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C.
                          '    ,,        0     0~
406(b) in the amount of$       L.   0 r 00 •          (or 25% of Plaintiffs past-due

benefits, whichever is less). Plaintiffs counsel will reimburse Plaintiff any fees

previously received under the Equal Access Justice Act ("EAJA''), 28 U.S.C. § 2412.

       So ordered, this       11      day of December, 2020.



                                                    Ja es C. Dever Iil
                                                    United States District Judge



        Case 2:18-cv-00065-D Document 32 Filed 12/17/20 Page 1 of 1
